Citation Nr: 1205921	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 10, 2004, for the granting of service connection for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in February 2005 by the Department of Veterans Affairs (VA) Regional Office, located in Montgomery, Alabama.  In that action, the RO granted service connection for peripheral neuropathy of the left lower extremity and assigned a 10 percent disability rating.  The effective date of the award was determined to be March 10, 2004.  The appellant was notified of that action and through his attorney he has appealed the effective date that has been assigned.  

In October 2011, the appellant and his attorney were informed that the claim was being certified to the Board and that the records would be subsequently transferred also to the Board.  The appellant and his attorney were notified that they had ninety days to submit additional evidence concerning the appeal and that if they could not submit the evidence within ninety days, they had to explain to the Board why said evidence could not be submitted in a timely manner.  The appellant and his attorney were also told that it would be up to the Board as to whether an extension of time would be granted.

The record reflects that the appellant's attorney submitted a letter, dated January 12, 2012, to the Board since the above noted certification of the record.  In that letter, the appellant's attorney asked for an extension of time (60 days) to submit unknown medical records and argument in support of the appellant's claim.  The Board notes that only the letter was submitted and no explanation in the letter as to why the evidence could not be previously provided was given.  That is, the representative did not provide good cause, in accordance with 38 C.F.R. § 20.1304 (2011), as to why there had been a delay in obtaining and submitting the evidence.  Moreover, because the accredited representative did not provide any type of explanation with his request, it is not clear whether the information to be presented has any bearing on the present case.  The Board declines therefore the appellant's request for an extension of time in accordance with the tenets of 38 C.F.R. § 20.1304 (2011) and will proceed with the issuance of a decision on the merits of the appellant's claim.  


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the left lower extremity was granted by a February 27, 2005, rating decision that assigned an effective date of March 10, 2004.

2.  The claimant filed his claim for service connection for peripheral neuropathy of the left lower extremity on March 10, 2004.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 10, 2004, for the granting of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board asking that it reverse an RO's rating decision that assigned an effective date of March 10, 2004, for the granting of service connection for peripheral neuropathy of the left lower extremity.  He contends that the effective date of the award should be earlier and has even insinuated that the effective date should be on or about November 24, 1969.  It was on this date that the appellant submitted a generalized claim for benefits to the VA.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  With regard to the effective date issue, the Board notes that the effective date was assigned after the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, VA had no further duty to notify once the claim for service connection for peripheral neuropathy of the left lower extremity was granted.  

The record shows that while the appellant was stationed in DaNang, the Republic of Vietnam, he suffered a through and through gunshot wound to the left foot.  He was medivaced from Vietnam to Guam and then to the Naval Medical Center Bethesda.  Unfortunately, as a result of the severity of the wound to the foot, the foot was amputated at the ankle.  The appellant was subsequently released from active duty in August 1969 and he applied for VA compensation benefits.  Without the benefit of an actual examination of the wound site, the RO used the appellant's service medical treatment records and granted a 40 percent disability rating for amputation of the left foot.  The appellant was notified of that award via a notification letter sent to him in September 1969.  The appellant responded to the notification letter with a statement requesting service connection for a liver condition and a hearing disability.  No mention was made in the statement with respect to the left lower appendage.  

The claims file further reveals that from August 27, 1969, to October 1, 1969, the appellant was admitted to the Montgomery VA Medical Center (VAMC) for treatment of an amebic abscess of the liver.  Treatment, per the medical report from this time, did not indicate any additional treatment (or complaints) for his left foot amputation.  The only note on the form about this disability was:  absence acquired, left foot at ankle level, with satisfactory stump and prosthesis.  

Within sixty days of being discharged from hospital, the appellant submitted a VA Form 21-4138, Statement in Support of Claim, dated November 24, 1969.  On the form, the appellant asked for service connection for a liver condition and "all other conditions" diagnosed at the local Air Force Base hospital in October 1969.  It is noted that the appellant did not indicate, suggest, or insinuate that an "other condition" was an additional disability of the left lower extremity.  Three months after his submission, the RO issued a rating action that continued the 40 percent disability rating for amputation of the left foot.  The rating action also granted service connection for amoebic abscess of the liver.  The appellant was subsequently notified of this action and he did not appeal.  Moreover, he did not submit any statements to the RO suggesting that he was asking for additional disability for a left lower appendage disorder, to include peripheral neuropathy of that appendage.  

The record contains a VA medical examination report from August 1970.  A review of the report indicates that the appellant did not express any complaints involving the peripheral neuropathy.  Also of record are the appellant's federal government, federal employee medical records.  A review of the medical records stemming from 1969 to 1970 fail to reveal any complaints involving the left lower extremity, including peripheral neuropathy of the lower leg.  It is further noted that these same medical records, dated from 1969 to 1997, are silent for any complaints or findings suggesting that the appellant was suffering from peripheral neuropathy of the left lower leg.  It was not until March 10, 2004, that the appellant first mentions or contends that he was suffering from a "nerve sensitivity condition of the left foot".  It was after this first mention of such a condition that further development of the claim occurred such that it was determined that the appellant was suffering from peripheral neuropathy.  After that determination was made, as was indicated above, service connection was granted and the effective date was determined to be March 10, 2004 - the date that the RO received the appellant's first claim for benefits for this particular disorder.   

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  Although an exception allowing the effective date to extend back to the date of the claimant's separation from service exists in cases where the application for benefits is received within a year of the service member's separation from service, that exception is inapplicable to this case, since the claimant did not file his claim for peripheral neuropathy of the left lower leg within one year of his separation/retirement from service. 

Under 38 C.F.R. § 3.155(a) (2011), a veteran or the representative can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See also 38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim, however, must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  In determining when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See 38 U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from an appellant or his representative, may be considered an informal claim.  Again, such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the appellant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  In this instance, there is no evidence that the claimant sought to file a claim for benefits for peripheral neuropathy of the left lower extremity prior to March 2004.  While he may have suffered from some pain or a loss of feeling in the left lower extremity above the ankle where his foot was amputated prior to that date, the record does not show that the appellant submitted either a formal or informal claim for benefits for either condition or for a neurological disorder in general.  In other words, prior to March 10, 2004, there was no statement from the claimant suggesting that he wished to apply for benefits for a disability (peripheral neuropathy) he believed was service-related or secondary to his service-connected left foot amputation.  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998). 

In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim was specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Federal Circuit has emphasized that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim has been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004). 

The Board acknowledges the appellant's, and his attorney's, assertion that he may have had an outstanding claim for benefits or, alternatively, that he had filed a claim for benefits for peripheral neuropathy prior to March 10, 2004.  However, the evidence does not support the appellant's claim.  The VA Form 21-4138 that was submitted by the appellant in November 1969 only indicated that the appellant was filing for benefits related to his liver.  There was no indication on the form that the appellant was filing for additional benefits secondary to his service-connected ankle disability.  The Board would add that even if the form is construed as a claim for benefits to include a request for service connection for peripheral neuropathy of the left lower leg, after the appellant was notified of the rating action of January 1970, the appellant had a duty to notify the VA that the issue had not been adjudicated.  Instead, he did nothing.  Moreover, for the entire time that the appellant worked five days a week at the VAMC, he never mentioned that he had an unadjudicated claim or that he was experiencing nerve problems with the left lower leg.  Instead, he was silent.  As such the Board notes that the form is lacking in details sufficient to conclude that a claim for specific benefits involving the left lower leg was filed. 

Furthermore, there is no other evidence of record indicating that the appellant attempted to submit a claim for benefits prior to March 2005.  In this regard, the Board notes that he had repeated interaction with VA officials and personnel from 1969 until he retired from federal service in 1997.  However, none of the personnel records or the medical reports hints or suggests that the appellant was seeking additional benefits involving the left lower leg.  

In this instance, the record is without ambiguity and does not support the appellant's, or his attorney's, assertions.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is not in equipoise, and the appellant may not be afforded the benefit-of-the-doubt.  As such, the Board concludes that an earlier effective date for the granting of service connection may not be assigned.  More specifically, the Board finds that an effective date prior to March 10, 2004, the date of his claim for the disability cannot be assigned, and the claim is denied.


ORDER

Entitlement to an effective date prior to March 10, 2004, for the granting of service connection for peripheral neuropathy of the left lower extremity is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


